Title: To Alexander Hamilton from Elias B. Dayton, 25 January 1800
From: Dayton, Elias
To: Hamilton, Alexander


          
            Sir,
            Elizabeth Town 25th. Janry. 1800
          
          About to render my accounts for the last quarter, I take the liberty of transmitting to you the enclosed estimate of expences attending the providing of Storehouses at the Cantonment near Green Brook for the Contractor’s & Quarter Master’s supplies and of requesting the necessary sanction of your signature.
          As the calls for Hospital & Quarter Master’s stores were almost incessant, & as it was required by the Commandant that I should know & attend to the General orders of every day as far as they had relation to my duty as Contractor, it became absolutely necessary for me to include in the plan of the building a single room, in which either myself or my agent might constantly be found to receive those applications & to transact the business. The whole has been conducted upon the most oeconomical scale, and cannot therefore, I trust sir, fail to receive your approbation.
          As the exhibition of my accounts must be made at the War Office within six or eight days, may I ask of you, sir, the favor, to address this document, after giving it your signature, under cover to my brother attending in Congress, that it may be immediately delivered to the Accountant.
          I am sir with great respect Your most obedt. servt
          
            E. B. Dayton
          
          Major General Hamilton—
        